UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: December 31, 2011 Item 1: Schedule of Investments Vanguard Growth and Income Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Common Stocks (96.5%) 1 Consumer Discretionary (10.7%) McDonald's Corp. 349,041 35,019 Home Depot Inc. 596,213 25,065 Time Warner Inc. 677,603 24,489 * priceline.com Inc. 46,562 21,777 Starbucks Corp. 404,717 18,621 News Corp. Class A 999,956 17,839 Viacom Inc. Class B 317,300 14,409 Macy's Inc. 441,800 14,217 * DIRECTV Class A 326,257 13,951 Walt Disney Co. 371,700 13,939 Coach Inc. 219,400 13,392 * O'Reilly Automotive Inc. 151,500 12,112 CBS Corp. Class B 428,960 11,642 Wyndham Worldwide Corp. 274,000 10,365 * AutoZone Inc. 30,157 9,800 * Bed Bath & Beyond Inc. 167,200 9,693 TJX Cos. Inc. 143,100 9,237 Time Warner Cable Inc. 142,000 9,027 Lowe's Cos. Inc. 339,400 8,614 Comcast Corp. Class A 356,481 8,452 Wynn Resorts Ltd. 73,205 8,088 * Big Lots Inc. 200,258 7,562 * Amazon.com Inc. 43,438 7,519 Gap Inc. 394,052 7,310 Limited Brands Inc. 172,978 6,980 McGraw-Hill Cos. Inc. 154,877 6,965 * Goodyear Tire & Rubber Co. 481,600 6,824 Harley-Davidson Inc. 174,000 6,763 * Apollo Group Inc. Class A 108,434 5,841 Ralph Lauren Corp. Class A 42,300 5,841 Genuine Parts Co. 88,789 5,434 Washington Post Co. Class B 12,401 4,673 Yum! Brands Inc. 75,034 4,428 Family Dollar Stores Inc. 75,511 4,354 NIKE Inc. Class B 38,993 3,758 Nordstrom Inc. 67,095 3,335 * Discovery Communications Inc. 75,000 2,827 Mattel Inc. 96,079 2,667 Staples Inc. 171,600 2,384 Best Buy Co. Inc. 74,300 1,736 Harman International Industries Inc. 42,700 1,624 Abercrombie & Fitch Co. 31,600 1,543 Newell Rubbermaid Inc. 94,000 1,518 Marriott International Inc. Class A 39,400 1,149 DeVry Inc. 28,666 1,102 Tiffany & Co. 13,810 915 Kohl's Corp. 18,346 905 * Coinstar Inc. 17,200 785 Hasbro Inc. 23,419 747 * Orbitz Worldwide Inc. 181,014 681 Interpublic Group of Cos. Inc. 68,959 671 * PulteGroup Inc. 97,700 616 * Aeropostale Inc. 36,800 561 * Boyd Gaming Corp. 74,600 557 International Game Technology 28,000 482 Ameristar Casinos Inc. 23,800 411 * Pier 1 Imports Inc. 29,471 411 * Ascena Retail Group Inc. 11,300 336 Scripps Networks Interactive Inc. Class A 7,495 318 H&R Block Inc. 18,900 309 * Career Education Corp. 34,944 278 * Penn National Gaming Inc. 5,443 207 * Barnes & Noble Inc. 13,600 197 Magna International Inc. 5,909 197 Blyth Inc. 3,260 185 * LodgeNet Interactive Corp. 75,900 181 * Pinnacle Entertainment Inc. 17,643 179 Ryland Group Inc. 10,700 169 Expedia Inc. 5,800 168 * Liberty Global Inc. Class A 4,100 168 Brunswick Corp. 8,900 161 Rent-A-Center Inc. 4,205 156 CTC Media Inc. 17,700 155 * Perry Ellis International Inc. 10,600 151 Six Flags Entertainment Corp. 3,600 148 Lithia Motors Inc. Class A 6,500 142 Ethan Allen Interiors Inc. 5,800 138 * Charter Communications Inc. Class A 2,359 134 Finish Line Inc. Class A 6,200 120 PEP Boys-Manny Moe & Jack 10,055 111 RadioShack Corp. 11,200 109 Target Corp. 2,122 109 Meredith Corp. 3,200 104 * Liz Claiborne Inc. 12,000 104 * Capella Education Co. 2,700 97 * Red Robin Gourmet Burgers Inc. 3,400 94 * Scientific Games Corp. Class A 9,700 94 * G-III Apparel Group Ltd. 3,500 87 Weight Watchers International Inc. 1,550 85 International Speedway Corp. Class A 3,200 81 Chico's FAS Inc. 7,200 80 * Cumulus Media Inc. Class A 23,701 79 PF Chang's China Bistro Inc. 2,300 71 Fred's Inc. Class A 4,400 64 * Wet Seal Inc. Class A 18,745 61 * Warnaco Group Inc. 1,200 60 * Carter's Inc. 1,500 60 DR Horton Inc. 4,043 51 Vail Resorts Inc. 1,200 51 * TripAdvisor Inc. 2,000 50 * Smith & Wesson Holding Corp. 10,500 46 Strayer Education Inc. 400 39 * Education Management Corp. 1,300 36 HOT Topic Inc. 5,119 34 * Charming Shoppes Inc. 6,700 33 * Knology Inc. 2,200 31 DSW Inc. Class A 700 31 * Carmike Cinemas Inc. 4,400 30 Cablevision Systems Corp. Class A 2,100 30 * Conn's Inc. 2,536 28 Gannett Co. Inc. 2,032 27 * Universal Technical Institute Inc. 2,084 27 * DineEquity Inc. 600 25 CPI Corp. 12,273 22 * Ford Motor Co. 2,000 22 * Sonic Corp. 2,900 20 *,^ Sears Holdings Corp. 600 19 * Coldwater Creek Inc. 15,600 18 * Town Sports International Holdings Inc. 2,007 15 Cato Corp. Class A 600 15 * Jack in the Box Inc. 600 13 Arcos Dorados Holdings Inc. Class A 600 12 Texas Roadhouse Inc. Class A 800 12 * Urban Outfitters Inc. 421 12 Leggett & Platt Inc. 500 12 Stage Stores Inc. 800 11 Regal Entertainment Group Class A 800 10 * Valuevision Media Inc. Class A 4,600 9 * Domino's Pizza Inc. 230 8 * Dex One Corp. 4,600 8 Sonic Automotive Inc. Class A 500 7 Stewart Enterprises Inc. Class A 1,200 7 * GNC Holdings Inc. 200 6 * New York & Co. Inc. 1,700 5 * Overstock.com Inc. 500 4 HSN Inc. 100 4 Carnival Corp. 105 3 * ReachLocal Inc. 400 2 * Bally Technologies Inc. 30 1 * Isle of Capri Casinos Inc. 200 1 * Marriott Vacations Worldwide Corp. 49 1 * Orchard Supply Hardware Stores Corp. Class A 85 1 Nutrisystem Inc. 28 — Buckle Inc. 2 — * Orchard Supply Hardware Stores Corp. Pfd. 85 — Consumer Staples (9.9%) Philip Morris International Inc. 832,307 65,319 Procter & Gamble Co. 951,254 63,458 Wal-Mart Stores Inc. 620,741 37,095 Coca-Cola Co. 489,917 34,280 Altria Group Inc. 1,039,168 30,811 Lorillard Inc. 157,829 17,993 Walgreen Co. 442,200 14,619 CVS Caremark Corp. 320,319 13,063 Colgate-Palmolive Co. 135,990 12,564 PepsiCo Inc. 188,421 12,502 Kroger Co. 438,597 10,623 Kimberly-Clark Corp. 140,361 10,325 Kraft Foods Inc. 247,843 9,259 Dr Pepper Snapple Group Inc. 210,994 8,330 Estee Lauder Cos. Inc. Class A 73,500 8,256 Whole Foods Market Inc. 118,110 8,218 Coca-Cola Enterprises Inc. 291,700 7,520 Hershey Co. 120,500 7,444 Reynolds American Inc. 168,753 6,990 * Constellation Brands Inc. Class A 317,600 6,565 Sysco Corp. 117,199 3,437 Tyson Foods Inc. Class A 97,900 2,021 ConAgra Foods Inc. 68,883 1,819 Safeway Inc. 61,300 1,290 Beam Inc. 15,900 815 * Dean Foods Co. 49,600 556 Clorox Co. 8,300 552 Avon Products Inc. 28,600 500 * Fresh Market Inc. 11,400 455 SUPERVALU Inc. 55,600 451 Sara Lee Corp. 20,953 396 Mead Johnson Nutrition Co. 4,473 307 * Star Scientific Inc. 38,681 84 Hormel Foods Corp. 2,153 63 Cosan Ltd. 5,600 61 * Smart Balance Inc. 7,663 41 * Spectrum Brands Holdings Inc. 1,300 36 * Central European Distribution Corp. 8,000 35 * Pantry Inc. 1,000 12 * Dole Food Co. Inc. 400 3 * Central Garden and Pet Co. Class A 224 2 Energy (11.5%) Exxon Mobil Corp. 1,557,214 131,989 Chevron Corp. 785,539 83,581 ConocoPhillips 874,184 63,702 Occidental Petroleum Corp. 311,695 29,206 National Oilwell Varco Inc. 231,584 15,745 Anadarko Petroleum Corp. 169,296 12,922 Marathon Petroleum Corp. 366,200 12,191 Schlumberger Ltd. 177,435 12,121 Devon Energy Corp. 190,891 11,835 Spectra Energy Corp. 369,000 11,347 Marathon Oil Corp. 384,434 11,252 Valero Energy Corp. 409,300 8,616 Diamond Offshore Drilling Inc. 132,900 7,344 * Tesoro Corp. 276,350 6,456 Helmerich & Payne Inc. 105,844 6,177 Apache Corp. 65,444 5,928 Noble Energy Inc. 54,998 5,191 Williams Cos. Inc. 104,100 3,437 Range Resources Corp. 49,605 3,073 * Denbury Resources Inc. 199,000 3,005 Halliburton Co. 80,024 2,762 Chesapeake Energy Corp. 95,600 2,131 Cabot Oil & Gas Corp. 23,700 1,799 Pioneer Natural Resources Co. 19,596 1,753 * FMC Technologies Inc. 32,863 1,716 Murphy Oil Corp. 25,671 1,431 Baker Hughes Inc. 25,781 1,254 * Cheniere Energy Inc. 129,500 1,125 El Paso Corp. 37,178 988 Talisman Energy Inc. 49,462 631 * Hercules Offshore Inc. 69,012 306 * Exterran Holdings Inc. 28,196 257 W&T Offshore Inc. 10,580 224 Crosstex Energy Inc. 12,600 159 * Contango Oil & Gas Co. 2,200 128 * Petroleum Development Corp. 3,500 123 * Energy Partners Ltd. 5,500 80 * Helix Energy Solutions Group Inc. 4,100 65 * ATP Oil & Gas Corp. 8,800 65 * Endeavour International Corp. 6,714 58 * USEC Inc. 43,900 50 QEP Resources Inc. 1,600 47 Teekay Tankers Ltd. Class A 12,500 44 Overseas Shipholding Group Inc. 3,577 39 * Tetra Technologies Inc. 3,500 33 * Cloud Peak Energy Inc. 1,300 25 * Callon Petroleum Co. 4,900 24 * Enbridge Energy Management LLC 700 24 * Nabors Industries Ltd. 1,312 23 Alon USA Energy Inc. 2,600 23 * Superior Energy Services Inc. 767 22 * Harvest Natural Resources Inc. 2,900 21 * Newfield Exploration Co. 509 19 Teekay Corp. 400 11 * Southwestern Energy Co. 300 10 * Patriot Coal Corp. 900 8 Delek US Holdings Inc. 500 6 EQT Corp. 100 5 Bristow Group Inc. 100 5 * Alpha Natural Resources Inc. 200 4 Exchange-Traded Fund (0.1%) SPDR S&P rust 49,800 6,250 Financials (13.3%) JPMorgan Chase & Co. 1,345,334 44,732 Wells Fargo & Co. 1,521,769 41,940 * Berkshire Hathaway Inc. Class B 514,355 39,245 Simon Property Group Inc. 198,713 25,622 CME Group Inc. 104,188 25,387 American Express Co. 452,263 21,333 Public Storage 144,489 19,428 Marsh & McLennan Cos. Inc. 550,625 17,411 US Bancorp 564,941 15,282 * NASDAQ OMX Group Inc. 595,622 14,599 Torchmark Corp. 332,200 14,414 Discover Financial Services 559,600 13,430 Franklin Resources Inc. 118,250 11,359 Aflac Inc. 254,820 11,024 ACE Ltd. 153,600 10,770 T Rowe Price Group Inc. 188,366 10,727 Chubb Corp. 151,209 10,467 Goldman Sachs Group Inc. 108,600 9,821 Capital One Financial Corp. 228,634 9,669 HCP Inc. 228,945 9,485 Citigroup Inc. 325,134 8,554 Morgan Stanley 557,200 8,430 Bank of America Corp. 1,443,500 8,026 PNC Financial Services Group Inc. 137,339 7,920 AvalonBay Communities Inc. 60,289 7,874 Unum Group 372,286 7,844 Moody's Corp. 221,950 7,475 Legg Mason Inc. 265,692 6,390 Ameriprise Financial Inc. 109,184 5,420 ProLogis Inc. 189,200 5,409 Leucadia National Corp. 231,287 5,259 Assurant Inc. 127,661 5,242 Prudential Financial Inc. 98,500 4,937 Equity Residential 82,339 4,696 American International Group Inc. 202,000 4,686 Federated Investors Inc. Class B 295,162 4,472 People's United Financial Inc. 340,692 4,378 Invesco Ltd. 191,255 3,842 M&T Bank Corp. 41,386 3,159 BB&T Corp. 119,900 3,018 Fifth Third Bancorp 231,600 2,946 Plum Creek Timber Co. Inc. 80,386 2,939 Loews Corp. 72,700 2,737 Travelers Cos. Inc. 43,216 2,557 Hudson City Bancorp Inc. 392,600 2,454 Erie Indemnity Co. Class A 25,106 1,962 Boston Properties Inc. 15,244 1,518 Regions Financial Corp. 330,600 1,422 Ventas Inc. 25,000 1,378 * First Industrial Realty Trust Inc. 132,900 1,360 Kimco Realty Corp. 79,420 1,290 Hartford Financial Services Group Inc. 78,000 1,267 Healthcare Realty Trust Inc. 61,100 1,136 Principal Financial Group Inc. 43,180 1,062 SunTrust Banks Inc. 58,900 1,043 Lincoln National Corp. 52,764 1,025 Apartment Investment & Management Co. 42,956 984 * IntercontinentalExchange Inc. 7,500 904 MI Developments Inc. 27,900 892 * E*Trade Financial Corp. 97,937 780 * eHealth Inc. 41,259 607 * CNO Financial Group Inc. 89,600 565 KeyCorp 71,365 549 * Genworth Financial Inc. Class A 81,100 531 First Horizon National Corp. 57,000 456 Zions Bancorporation 26,800 436 NYSE Euronext 13,254 346 Cincinnati Financial Corp. 10,077 307 Transatlantic Holdings Inc. 5,600 306 * CBRE Group Inc. Class A 18,700 285 RLJ Lodging Trust 16,700 281 * iStar Financial Inc. 49,637 263 * NewStar Financial Inc. 24,100 245 Och-Ziff Capital Management Group LLC Class A 26,248 221 Huntington Bancshares Inc. 36,900 203 Bank of New York Mellon Corp. 8,478 169 Equity Lifestyle Properties Inc. 2,500 167 American Equity Investment Life Holding Co. 14,500 151 Potlatch Corp. 4,600 143 MarketAxess Holdings Inc. 4,600 139 Post Properties Inc. 3,000 131 Willis Group Holdings plc 3,100 120 * First Cash Financial Services Inc. 3,300 116 * Ezcorp Inc. Class A 4,386 116 Employers Holdings Inc. 5,900 107 United Bankshares Inc. 3,600 102 Umpqua Holdings Corp. 7,600 94 Horace Mann Educators Corp. 6,600 90 PS Business Parks Inc. 1,600 89 Allstate Corp. 2,700 74 Charles Schwab Corp. 6,216 70 Brookfield Office Properties Inc. 4,000 63 Northern Trust Corp. 1,500 59 * Sterling Financial Corp. 3,500 58 * Central Pacific Financial Corp. 4,300 56 Progressive Corp. 2,700 53 Equity One Inc. 3,000 51 Protective Life Corp. 2,200 50 Newcastle Investment Corp. 9,786 45 UDR Inc. 1,600 40 DuPont Fabros Technology Inc. 1,600 39 BlackRock Inc. 209 37 Prospect Capital Corp. 3,101 29 Valley National Bancorp 2,300 28 Ashford Hospitality Trust Inc. 3,331 27 PrivateBancorp Inc. Class A 2,400 26 FXCM Inc. Class A 2,700 26 FNB Corp. 2,233 25 CapitalSource Inc. 3,400 23 Brookline Bancorp Inc. 2,620 22 * Sunstone Hotel Investors Inc. 2,600 21 First Financial Bancorp 1,114 19 * Investment Technology Group Inc. 1,680 18 Delphi Financial Group Inc. 400 18 * Popular Inc. 11,500 16 Symetra Financial Corp. 1,679 15 * United Community Banks Inc. 1,811 13 * Strategic Hotels & Resorts Inc. 2,200 12 BGC Partners Inc. Class A 1,960 12 * Portfolio Recovery Associates Inc. 172 12 Flushing Financial Corp. 800 10 * ICG Group Inc. 1,300 10 Piedmont Office Realty Trust Inc. Class A 500 9 Washington Real Estate Investment Trust 300 8 * Netspend Holdings Inc. 1,000 8 Oritani Financial Corp. 400 5 Compass Diversified Holdings 400 5 NorthStar Realty Finance Corp. 800 4 First Financial Bankshares Inc. 100 3 * FelCor Lodging Trust Inc. 800 2 * BBCN Bancorp Inc. 200 2 * Phoenix Cos. Inc. 480 1 Comerica Inc. 13 — Health Care (11.7%) Pfizer Inc. 3,948,184 85,439 Johnson & Johnson 850,909 55,803 Merck & Co. Inc. 1,056,296 39,822 Abbott Laboratories 640,123 35,994 Bristol-Myers Squibb Co. 955,712 33,679 UnitedHealth Group Inc. 621,398 31,492 WellPoint Inc. 407,462 26,994 Eli Lilly & Co. 551,775 22,932 Covidien plc 346,700 15,605 Aetna Inc. 285,068 12,027 Baxter International Inc. 230,168 11,389 * Biogen Idec Inc. 102,989 11,334 Medtronic Inc. 291,153 11,137 Humana Inc. 119,913 10,506 * Celgene Corp. 137,400 9,288 * Tenet Healthcare Corp. 1,545,777 7,930 Amgen Inc. 99,800 6,408 Cigna Corp. 149,700 6,287 St. Jude Medical Inc. 136,000 4,665 Becton Dickinson and Co. 55,402 4,140 * Forest Laboratories Inc. 121,467 3,676 PerkinElmer Inc. 167,980 3,360 Stryker Corp. 66,693 3,315 * Mylan Inc. 99,000 2,124 * Agilent Technologies Inc. 49,800 1,739 * Express Scripts Inc. 35,531 1,588 * Zimmer Holdings Inc. 19,000 1,015 * Thermo Fisher Scientific Inc. 20,800 935 * Medco Health Solutions Inc. 15,900 889 * Intuitive Surgical Inc. 1,822 844 * Boston Scientific Corp. 108,600 580 * XenoPort Inc. 137,455 524 * Idenix Pharmaceuticals Inc. 66,900 498 * Theravance Inc. 22,100 488 * Myriad Genetics Inc. 21,159 443 * Valeant Pharmaceuticals International Inc. 8,100 378 * Viropharma Inc. 9,500 260 * Neurocrine Biosciences Inc. 25,722 219 * Furiex Pharmaceuticals Inc. 12,200 204 * Allos Therapeutics Inc. 143,374 204 * Watson Pharmaceuticals Inc. 3,300 199 * Brookdale Senior Living Inc. Class A 10,800 188 Patterson Cos. Inc. 6,264 185 * Pain Therapeutics Inc. 43,149 164 * Zoll Medical Corp. 2,100 133 Medicis Pharmaceutical Corp. Class A 3,500 116 * Pharmacyclics Inc. 7,700 114 * Enzon Pharmaceuticals Inc. 16,538 111 * AngioDynamics Inc. 6,500 96 Hill-Rom Holdings Inc. 2,431 82 * NPS Pharmaceuticals Inc. 10,653 70 * Halozyme Therapeutics Inc. 7,300 69 * Oncothyreon Inc. 9,033 68 * Warner Chilcott plc Class A 4,500 68 * MedAssets Inc. 5,800 54 * AMAG Pharmaceuticals Inc. 2,437 46 * Biosante Pharmaceuticals Inc. 69,800 35 * Dynavax Technologies Corp. 10,500 35 * Pozen Inc. 7,353 29 * Arqule Inc. 4,200 24 * PharMerica Corp. 1,500 23 * TranS1 Inc. 10,180 19 * Sciclone Pharmaceuticals Inc. 4,200 18 * Emergent Biosolutions Inc. 1,067 18 * Ligand Pharmaceuticals Inc. Class B 1,400 17 * SonoSite Inc. 300 16 * Spectrum Pharmaceuticals Inc. 1,100 16 * Rigel Pharmaceuticals Inc. 1,900 15 * LCA-Vision Inc. 4,755 14 * Isis Pharmaceuticals Inc. 1,600 11 Chemed Corp. 200 10 * Biolase Technology Inc. 3,636 9 * Vanda Pharmaceuticals Inc. 1,958 9 * Sunrise Senior Living Inc. 1,438 9 * Alkermes plc 500 9 * Endocyte Inc. 2,300 9 * GTx Inc. 2,000 7 * Alnylam Pharmaceuticals Inc. 745 6 * Align Technology Inc. 202 5 * Neoprobe Corp. 1,466 4 * Curis Inc. 800 4 * Thoratec Corp. 100 3 * Amylin Pharmaceuticals Inc. 200 2 * Orexigen Therapeutics Inc. 1,300 2 * Optimer Pharmaceuticals Inc. 137 2 Industrials (10.1%) General Electric Co. 2,975,215 53,286 General Dynamics Corp. 504,881 33,529 Union Pacific Corp. 261,335 27,686 Lockheed Martin Corp. 286,354 23,166 Norfolk Southern Corp. 313,202 22,820 Tyco International Ltd. 469,480 21,929 Northrop Grumman Corp. 359,935 21,049 Caterpillar Inc. 225,471 20,428 United Technologies Corp. 272,300 19,902 United Parcel Service Inc. Class B 188,893 13,825 Precision Castparts Corp. 81,367 13,408 L-3 Communications Holdings Inc. 197,385 13,162 CSX Corp. 570,615 12,017 Honeywell International Inc. 214,400 11,653 Raytheon Co. 233,631 11,303 Equifax Inc. 276,600 10,716 WW Grainger Inc. 47,059 8,809 Emerson Electric Co. 120,329 5,606 Republic Services Inc. Class A 202,200 5,571 3M Co. 65,600 5,362 Southwest Airlines Co. 552,995 4,734 Parker Hannifin Corp. 60,694 4,628 Cummins Inc. 44,267 3,896 Expeditors International of Washington Inc. 89,100 3,650 * Sensata Technologies Holding NV 113,600 2,985 PACCAR Inc. 76,600 2,870 Snap-on Inc. 53,822 2,724 Deere & Co. 32,300 2,498 Fluor Corp. 46,189 2,321 Covanta Holding Corp. 168,300 2,304 Pitney Bowes Inc. 100,300 1,860 Illinois Tool Works Inc. 37,650 1,759 Rockwell Automation Inc. 19,337 1,419 Flowserve Corp. 12,700 1,261 Ryder System Inc. 22,426 1,192 Boeing Co. 14,697 1,078 Pall Corp. 16,742 957 * Nielsen Holdings NV 31,600 938 * Verisk Analytics Inc. Class A 19,300 775 Masco Corp. 50,800 532 Cintas Corp. 13,633 475 * WABCO Holdings Inc. 10,700 464 * Atlas Air Worldwide Holdings Inc. 9,129 351 Dun & Bradstreet Corp. 4,600 344 Avery Dennison Corp. 11,100 318 Stanley Black & Decker Inc. 4,390 297 * FuelCell Energy Inc. 326,100 284 * AerCap Holdings NV 20,900 236 Fastenal Co. 5,300 231 Eaton Corp. 4,531 197 * Jacobs Engineering Group Inc. 4,600 187 * Swift Transportation Co. 21,100 174 Acuity Brands Inc. 2,500 133 Deluxe Corp. 5,600 127 * Old Dominion Freight Line Inc. 2,700 109 * Alaska Air Group Inc. 1,400 105 Federal Signal Corp. 24,806 103 KBR Inc. 3,600 100 Xylem Inc. 3,820 98 * EnerNOC Inc. 8,416 91 Quad/Graphics Inc. 6,237 89 * Meritor Inc. 13,100 70 CH Robinson Worldwide Inc. 970 68 * Navistar International Corp. 1,700 64 Granite Construction Inc. 2,100 50 * GrafTech International Ltd. 3,166 43 * Copart Inc. 900 43 * MasTec Inc. 2,144 37 * SYKES Enterprises Inc. 2,000 31 Arkansas Best Corp. 1,600 31 * Accuride Corp. 3,762 27 * Hexcel Corp. 1,100 27 * Navigant Consulting Inc. 2,100 24 * Pendrell Corp. 8,990 23 * Ceradyne Inc. 810 22 LB Foster Co. Class A 694 20 Brink's Co. 700 19 Crane Co. 398 19 * Shaw Group Inc. 600 16 * Pacer International Inc. 2,800 15 Textainer Group Holdings Ltd. 500 15 Cooper Industries plc 200 11 Belden Inc. 300 10 Barnes Group Inc. 400 10 * Middleby Corp. 100 9 * KEYW Holding Corp. 1,236 9 JB Hunt Transport Services Inc. 200 9 * Odyssey Marine Exploration Inc. 2,800 8 Comfort Systems USA Inc. 600 6 * Consolidated Graphics Inc. 100 5 * Beacon Roofing Supply Inc. 200 4 * ACCO Brands Corp. 400 4 * EnerSys 100 3 * Spirit Aerosystems Holdings Inc. Class A 100 2 * American Reprographics Co. 100 — * Kforce Inc. 34 — Information Technology (19.1%) * Apple Inc. 381,323 154,436 International Business Machines Corp. 464,001 85,320 Microsoft Corp. 3,231,247 83,883 Intel Corp. 2,287,109 55,462 * Google Inc. Class A 72,513 46,836 Oracle Corp. 1,355,325 34,764 Qualcomm Inc. 627,406 34,319 Visa Inc. Class A 300,841 30,544 Cisco Systems Inc. 1,439,709 26,030 Mastercard Inc. Class A 64,639 24,099 Accenture plc Class A 339,818 18,089 Motorola Solutions Inc. 311,700 14,429 * Dell Inc. 882,884 12,917 * Novellus Systems Inc. 284,450 11,745 Hewlett-Packard Co. 370,500 9,544 * Symantec Corp. 573,200 8,971 Intuit Inc. 153,500 8,073 * NVIDIA Corp. 535,400 7,421 * Western Digital Corp. 233,200 7,218 * eBay Inc. 233,266 7,075 Jabil Circuit Inc. 345,700 6,796 * Marvell Technology Group Ltd. 400,836 5,552 * Cognizant Technology Solutions Corp. Class A 78,448 5,045 VeriSign Inc. 119,100 4,254 * LSI Corp. 570,000 3,391 Texas Instruments Inc. 115,102 3,351 Corning Inc. 233,100 3,026 Automatic Data Processing Inc. 55,602 3,003 KLA-Tencor Corp. 60,005 2,895 Analog Devices Inc. 79,184 2,833 * Yahoo! Inc. 170,982 2,758 * Red Hat Inc. 65,756 2,715 * Compuware Corp. 324,211 2,697 * Akamai Technologies Inc. 83,472 2,694 * Zebra Technologies Corp. 64,000 2,290 * Salesforce.com Inc. 22,500 2,283 * Citrix Systems Inc. 33,300 2,022 Applied Materials Inc. 169,309 1,813 * Fiserv Inc. 27,102 1,592 * Magma Design Automation Inc. 214,400 1,539 * SanDisk Corp. 31,200 1,535 * AOL Inc. 100,200 1,513 Lexmark International Inc. Class A 42,000 1,389 * Quest Software Inc. 72,200 1,343 * Micron Technology Inc. 191,700 1,206 * Autodesk Inc. 39,000 1,183 Paychex Inc. 38,300 1,153 * Sina Corp. 21,000 1,092 Harris Corp. 30,293 1,092 * Electronic Arts Inc. 49,400 1,018 * F5 Networks Inc. 8,700 923 * Juniper Networks Inc. 44,779 914 Linear Technology Corp. 27,967 840 Avago Technologies Ltd. 26,499 765 * BMC Software Inc. 21,300 698 Microchip Technology Inc. 17,878 655 * Acxiom Corp. 46,500 568 Xerox Corp. 52,400 417 * Entegris Inc. 41,200 359 * Research In Motion Ltd. 21,400 310 Fidelity National Information Services Inc. 10,700 285 Seagate Technology plc 16,052 263 * Agilysys Inc. 30,416 242 * Tekelec 21,700 237 * Amkor Technology Inc. 37,200 162 * Digital River Inc. 10,300 155 Fair Isaac Corp. 3,935 141 * STEC Inc. 15,818 136 Computer Sciences Corp. 5,300 126 Earthlink Inc. 18,558 120 * Ancestry.com Inc. 4,366 100 * Kulicke & Soffa Industries Inc. 10,400 96 * Flextronics International Ltd. 16,500 93 Micrel Inc. 8,779 89 * Aspen Technology Inc. 5,042 87 * LTX-Credence Corp. 14,300 76 * Photronics Inc. 11,700 71 * Global Cash Access Holdings Inc. 15,900 71 * Tessera Technologies Inc. 4,000 67 MKS Instruments Inc. 2,400 67 * Entropic Communications Inc. 11,900 61 * Convergys Corp. 4,600 59 * Ingram Micro Inc. 3,200 58 * Demand Media Inc. 8,100 54 * JDS Uniphase Corp. 4,900 51 Cypress Semiconductor Corp. 2,600 44 * Yandex NV Class A 2,123 42 * Web.com Group Inc. 3,500 40 * IntraLinks Holdings Inc. 5,900 37 * OSI Systems Inc. 700 34 * Arris Group Inc. 3,000 32 Tellabs Inc. 7,605 31 TE Connectivity Ltd. 905 28 * WebMD Health Corp. 700 26 * Lam Research Corp. 700 26 * Freescale Semiconductor Holdings I Ltd. 1,700 21 * Applied Micro Circuits Corp. 3,100 21 * Teradyne Inc. 1,500 20 * THQ Inc. 26,300 20 * Active Network Inc. 1,400 19 Altera Corp. 500 19 * Infinera Corp. 2,600 16 * ValueClick Inc. 800 13 * Checkpoint Systems Inc. 1,100 12 * Imation Corp. 1,800 10 * Integrated Device Technology Inc. 1,500 8 * Advent Software Inc. 300 7 * Silicon Image Inc. 1,500 7 * Symmetricom Inc. 1,106 6 * ShoreTel Inc. 800 5 * Quantum Corp. 2,049 5 * Polycom Inc. 300 5 * Zix Corp. 1,700 5 * TIBCO Software Inc. 200 5 * Amtech Systems Inc. 500 4 * Smith Micro Software Inc. 3,500 4 * Glu Mobile Inc. 1,200 4 * Arrow Electronics Inc. 100 4 * Advanced Analogic Technologies Inc. 600 3 * UTStarcom Holdings Corp. 2,038 3 OPNET 66 2 * PLX Technology Inc. 600 2 * Monster Worldwide Inc. 200 2 * Websense Inc. 82 2 * Network Equipment Technologies Inc. 600 1 Materials (3.3%) Freeport-McMoRan Copper & Gold Inc. 784,857 28,875 Monsanto Co. 271,900 19,052 CF Industries Holdings Inc. 104,909 15,210 Newmont Mining Corp. 198,817 11,931 International Flavors & Fragrances Inc. 176,196 9,236 EI du Pont de Nemours & Co. 193,946 8,879 International Paper Co. 273,700 8,102 Eastman Chemical Co. 194,980 7,616 PPG Industries Inc. 47,000 3,924 Airgas Inc. 45,759 3,573 Sealed Air Corp. 159,700 2,748 Dow Chemical Co. 82,900 2,384 Ecolab Inc. 40,533 2,343 Nucor Corp. 48,800 1,931 FMC Corp. 16,800 1,446 Sherwin-Williams Co. 6,800 607 Ball Corp. 15,400 550 MeadWestvaco Corp. 17,984 539 Innophos Holdings Inc. 8,800 427 Sigma-Aldrich Corp. 6,500 406 * Georgia Gulf Corp. 19,300 376 Pan American Silver Corp. 15,500 338 Titanium Metals Corp. 22,297 334 Boise Inc. 42,400 302 * Mercer International Inc. 47,100 287 Mosaic Co. 4,600 232 * Headwaters Inc. 96,500 214 * Owens-Illinois Inc. 7,100 138 * Jaguar Mining Inc. 17,400 111 Worthington Industries Inc. 5,780 95 * Rockwood Holdings Inc. 1,800 71 Domtar Corp. 800 64 Albemarle Corp. 1,122 58 * Aurizon Mines Ltd. 9,779 48 Aptargroup Inc. 800 42 * WR Grace & Co. 900 41 * OM Group Inc. 1,396 31 * General Moly Inc. 8,500 26 Air Products & Chemicals Inc. 300 26 Packaging Corp. of America 800 20 Valspar Corp. 400 16 * Stillwater Mining Co. 1,400 15 * Novagold Resources Inc. 1,700 14 * Golden Star Resources Ltd. 7,900 13 * Century Aluminum Co. 1,500 13 * Allied Nevada Gold Corp. 400 12 * Seabridge Gold Inc. 700 11 American Vanguard Corp. 600 8 * Rare Element Resources Ltd. 1,030 3 * Silver Standard Resources Inc. 100 1 Telecommunication Services (3.6%) AT&T Inc. 2,563,037 77,506 Verizon Communications Inc. 1,251,539 50,212 American Tower Corp. Class A 161,782 9,709 CenturyLink Inc. 118,800 4,419 * Level 3 Communications Inc. 29,000 493 * MetroPCS Communications Inc. 44,381 385 * Sprint Nextel Corp. 152,100 356 * Vonage Holdings Corp. 99,800 244 * Leap Wireless International Inc. 15,300 142 USA Mobility Inc. 2,653 37 * Clearwire Corp. Class A 13,800 27 Windstream Corp. 1,500 18 Utilities (3.2%) Northeast Utilities 454,200 16,383 CenterPoint Energy Inc. 674,600 13,553 Public Service Enterprise Group Inc. 364,255 12,024 Duke Energy Corp. 436,800 9,610 American Electric Power Co. Inc. 220,800 9,121 ONEOK Inc. 88,029 7,631 NiSource Inc. 314,500 7,488 DTE Energy Co. 136,000 7,405 * AES Corp. 580,100 6,868 Exelon Corp. 155,500 6,744 FirstEnergy Corp. 127,300 5,639 Ameren Corp. 161,800 5,361 PG&E Corp. 114,300 4,712 Edison International 97,300 4,028 Constellation Energy Group Inc. 69,273 2,748 CMS Energy Corp. 103,200 2,279 Integrys Energy Group Inc. 41,377 2,242 Dominion Resources Inc. 28,994 1,539 * NRG Energy Inc. 51,782 938 NV Energy Inc. 42,200 690 * Calpine Corp. 26,400 431 Xcel Energy Inc. 13,589 376 Consolidated Edison Inc. 2,407 149 NextEra Energy Inc. 392 24 NorthWestern Corp. 400 14 PNM Resources Inc. 400 7 Pinnacle West Capital Corp. 93 5 Total Common Stocks (Cost $3,508,855) Market Value Coupon Shares ($000) Temporary Cash Investments (4.1%) 1 Money Market Fund (3.8%) 2,3 Vanguard Market Liquidity Fund 0.110% 155,093,475 155,093 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.3%) 4,5 Federal Home Loan Bank Discount Notes 0.060% 1/4/12 100 100 4,5 Federal Home Loan Bank Discount Notes 0.030% 2/8/12 100 100 4,5 Federal Home Loan Bank Discount Notes 0.040% 2/10/12 100 100 4,6 Freddie Mac Discount Notes 0.050% 4/4/12 8,000 7,998 4,6 Freddie Mac Discount Notes 0.050% 4/24/12 3,000 2,999 Total Temporary Cash Investments (Cost $166,392) Total Investments (100.6%) (Cost $3,675,247) Other Assets and Liabilities-Net (-0.6%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $54,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.8% and 0.8%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $67,000 of collateral received for securities on loan. 4 Securities with a value of $11,297,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors Growth and Income Fund as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,872,277 — — Temporary Cash Investments 155,093 11,297 — Futures Contracts—Assets 1 52 — — Futures Contracts—Liabilities 1 (618) — — Total 4,026,804 11,297 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts : The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index March 2012 377 118,058 2,854 E-mini S&P 500 Index March 2012 256 16,033 14 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Growth and Income Fund D. At December 31, 2011, the cost of investment securities for tax purposes was $3,675,247,000. Net unrealized appreciation of investment securities for tax purposes was $363,420,000, consisting of unrealized gains of $471,351,000 on securities that had risen in value since their purchase and $107,931,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Large-Cap Equity Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (10.3%) Starbucks Corp. 79,645 3,665 * DIRECTV Class A 77,600 3,318 CBS Corp. Class B 119,190 3,235 News Corp. Class A 162,400 2,897 Macy's Inc. 90,000 2,896 * priceline.com Inc. 6,100 2,853 Time Warner Cable Inc. 44,500 2,829 Limited Brands Inc. 64,018 2,583 * AutoZone Inc. 7,860 2,554 Wynn Resorts Ltd. 21,650 2,392 Viacom Inc. Class B 48,340 2,195 * Goodyear Tire & Rubber Co. 143,000 2,026 Target Corp. 36,000 1,844 McDonald's Corp. 16,547 1,660 Wyndham Worldwide Corp. 27,900 1,055 * Bed Bath & Beyond Inc. 17,300 1,003 VF Corp. 7,650 972 Ross Stores Inc. 19,800 941 Harley-Davidson Inc. 17,000 661 * Ford Motor Co. 60,706 653 Harman International Industries Inc. 14,660 558 Ralph Lauren Corp. Class A 3,700 511 * Amazon.com Inc. 2,200 381 Comcast Corp. 10,525 248 Home Depot Inc. 5,075 213 Walt Disney Co. 5,429 204 Coach Inc. 1,200 73 Consumer Staples (10.7%) Philip Morris International Inc. 95,936 7,529 Procter & Gamble Co. 104,694 6,984 Altria Group Inc. 144,900 4,296 Coca-Cola Co. 53,940 3,774 Walgreen Co. 88,000 2,909 Lorillard Inc. 24,600 2,804 Kroger Co. 104,400 2,529 Coca-Cola Enterprises Inc. 93,700 2,416 * Constellation Brands Inc. Class A 114,500 2,367 Wal-Mart Stores Inc. 37,346 2,232 Colgate-Palmolive Co. 20,300 1,876 PepsiCo Inc. 24,992 1,658 Whole Foods Market Inc. 21,500 1,496 Estee Lauder Cos. Inc. Class A 8,000 899 Tyson Foods Inc. Class A 32,000 660 Hershey Co. 9,000 556 Mead Johnson Nutrition Co. 7,200 495 Dr Pepper Snapple Group Inc. 8,200 324 Kraft Foods Inc. 6,700 250 Energy (12.8%) Exxon Mobil Corp. 209,839 17,786 Chevron Corp. 97,556 10,380 ConocoPhillips 84,359 6,147 Marathon Oil Corp. 112,900 3,305 Occidental Petroleum Corp. 31,901 2,989 National Oilwell Varco Inc. 41,300 2,808 Marathon Petroleum Corp. 70,100 2,334 Valero Energy Corp. 101,000 2,126 * Tesoro Corp. 62,700 1,465 Halliburton Co. 42,400 1,463 Schlumberger Ltd. 19,725 1,347 Anadarko Petroleum Corp. 15,850 1,210 Helmerich & Payne Inc. 17,840 1,041 Chesapeake Energy Corp. 45,950 1,024 Financials (13.9%) JPMorgan Chase & Co. 211,729 7,040 Wells Fargo & Co. 243,435 6,709 US Bancorp 163,024 4,410 American Express Co. 84,000 3,962 ACE Ltd. 45,300 3,176 Chubb Corp. 44,143 3,056 PNC Financial Services Group Inc. 52,800 3,045 Capital One Financial Corp. 67,400 2,850 Discover Financial Services 109,850 2,636 Torchmark Corp. 60,550 2,627 Simon Property Group Inc. 19,900 2,566 Lincoln National Corp. 118,300 2,297 Moody's Corp. 67,100 2,260 * NASDAQ OMX Group Inc. 85,400 2,093 Kimco Realty Corp. 121,800 1,978 * Berkshire Hathaway Inc. Class B 20,505 1,565 Franklin Resources Inc. 14,876 1,429 * Berkshire Hathaway Inc. Class A 11 1,262 HCP Inc. 28,500 1,181 Citigroup Inc. 36,125 951 Unum Group 37,100 782 Marsh & McLennan Cos. Inc. 22,000 696 Ameriprise Financial Inc. 8,500 422 Prudential Financial Inc. 8,100 406 Bank of America Corp. 47,553 264 * CBRE Group Inc. Class A 9,600 146 Public Storage 600 81 Health Care (12.0%) Pfizer Inc. 400,219 8,661 Johnson & Johnson 76,046 4,987 Bristol-Myers Squibb Co. 132,300 4,662 UnitedHealth Group Inc. 88,154 4,468 Eli Lilly & Co. 94,687 3,935 * Biogen Idec Inc. 28,000 3,081 Humana Inc. 34,120 2,989 WellPoint Inc. 42,500 2,816 AmerisourceBergen Corp. Class A 67,798 2,521 * Agilent Technologies Inc. 70,750 2,471 McKesson Corp. 29,400 2,291 * Watson Pharmaceuticals Inc. 37,840 2,283 Merck & Co. Inc. 54,644 2,060 Aetna Inc. 42,870 1,809 Cigna Corp. 33,100 1,390 Abbott Laboratories 19,868 1,117 Baxter International Inc. 2,600 129 Industrials (10.4%) General Electric Co. 532,022 9,528 Union Pacific Corp. 39,500 4,185 Honeywell International Inc. 72,200 3,924 Caterpillar Inc. 35,900 3,253 Norfolk Southern Corp. 42,700 3,111 Lockheed Martin Corp. 37,100 3,001 Tyco International Ltd. 64,000 2,989 Northrop Grumman Corp. 47,616 2,785 Eaton Corp. 57,200 2,490 Parker Hannifin Corp. 32,000 2,440 United Parcel Service Inc. Class B 23,921 1,751 General Dynamics Corp. 20,700 1,375 WW Grainger Inc. 5,100 955 Cummins Inc. 8,395 739 Dover Corp. 12,500 726 United Technologies Corp. 7,736 565 CSX Corp. 24,944 525 Pitney Bowes Inc. 22,400 415 Information Technology (19.3%) * Apple Inc. 40,842 16,541 International Business Machines Corp. 57,640 10,599 Microsoft Corp. 343,641 8,921 Intel Corp. 288,953 7,007 * Google Inc. Class A 9,505 6,139 Oracle Corp. 213,488 5,476 Cisco Systems Inc. 180,315 3,260 Accenture plc Class A 60,800 3,237 Mastercard Inc. Class A 8,300 3,095 * Dell Inc. 203,100 2,972 Motorola Solutions Inc. 62,850 2,909 Applied Materials Inc. 225,600 2,416 Jabil Circuit Inc. 122,600 2,410 * Western Digital Corp. 76,700 2,374 * NVIDIA Corp. 153,200 2,123 * Symantec Corp. 128,700 2,014 Qualcomm Inc. 20,857 1,141 * Teradata Corp. 10,739 521 * Motorola Mobility Holdings Inc. 7,756 301 * Advanced Micro Devices Inc. 10,600 57 Materials (3.1%) CF Industries Holdings Inc. 19,685 2,854 International Paper Co. 91,700 2,714 PPG Industries Inc. 31,900 2,663 Dow Chemical Co. 84,000 2,416 Eastman Chemical Co. 48,400 1,891 EI du Pont de Nemours & Co. 12,548 574 Cliffs Natural Resources Inc. 5,500 343 Telecommunication Services (3.6%) AT&T Inc. 300,735 9,094 Verizon Communications Inc. 165,996 6,660 Utilities (3.7%) Duke Energy Corp. 159,600 3,511 American Electric Power Co. Inc. 71,100 2,937 CMS Energy Corp. 122,038 2,695 Ameren Corp. 77,800 2,578 Entergy Corp. 24,100 1,760 CenterPoint Energy Inc. 68,500 1,376 DTE Energy Co. 22,400 1,220 Public Service Enterprise Group Inc. 2,400 79 Total Common Stocks (Cost $367,534) Market Value Coupon Shares ($000) Temporary Cash Investments (0.3%) 1 Money Market Fund (0.2%) 2 Vanguard Market Liquidity Fund 0.110% 1,003,000 1,003 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 3 Fannie Mae Discount Notes 0.040% 4/24/12 100 100 3,4 Freddie Mac Discount Notes 0.050% 4/24/12 100 100 Total Temporary Cash Investments (Cost $1,203) Total Investments (100.1%) (Cost $368,737) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 4 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or Structured Large-Cap Equity Fund whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 431,094 — — Temporary Cash Investments 1,003 200 — Futures Contracts—Liabilities 1 (3) — — Total 432,094 200 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index March 2012 9 564 5 S&P 500 Index March 2012 1 313 6 Structured Large-Cap Equity Fund Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At December 31, 2011, the cost of investment securities for tax purposes was $368,737,000. Net unrealized appreciation of investment securities for tax purposes was $63,560,000, consisting of unrealized gains of $76,541,000 on securities that had risen in value since their purchase and $12,981,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Broad Market Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (11.7%) Starbucks Corp. 59,600 2,742 Viacom Inc. Class B 49,695 2,257 CBS Corp. Class B 80,800 2,193 Macy's Inc. 68,100 2,191 Time Warner Cable Inc. 31,962 2,032 Limited Brands Inc. 48,850 1,971 DISH Network Corp. Class A 68,500 1,951 * AutoZone Inc. 6,000 1,950 * priceline.com Inc. 4,000 1,871 News Corp. Class A 101,400 1,809 Polaris Industries Inc. 30,800 1,724 Brinker International Inc. 60,000 1,606 Dillard's Inc. Class A 33,300 1,495 Wynn Resorts Ltd. 13,200 1,458 Ross Stores Inc. 25,600 1,217 Weight Watchers International Inc. 21,800 1,199 * DIRECTV Class A 27,500 1,176 * Tempur-Pedic International Inc. 21,400 1,124 Advance Auto Parts Inc. 15,800 1,100 * Ford Motor Co. 96,462 1,038 * Las Vegas Sands Corp. 22,900 979 * Goodyear Tire & Rubber Co. 63,500 900 Comcast Corp. Class A 27,491 652 Foot Locker Inc. 27,200 648 McDonald's Corp. 5,911 593 * Warnaco Group Inc. 7,700 385 * Bed Bath & Beyond Inc. 4,300 249 Consumer Staples (9.2%) Philip Morris International Inc. 65,450 5,136 Procter & Gamble Co. 40,551 2,705 Lorillard Inc. 17,300 1,972 Hershey Co. 31,900 1,971 Coca-Cola Enterprises Inc. 69,800 1,799 * Constellation Brands Inc. Class A 86,300 1,784 Kroger Co. 73,400 1,778 Dr Pepper Snapple Group Inc. 41,400 1,634 Coca-Cola Co. 21,990 1,539 Whole Foods Market Inc. 21,000 1,461 Walgreen Co. 43,400 1,435 Herbalife Ltd. 27,300 1,411 Estee Lauder Cos. Inc. Class A 12,000 1,348 B&G Foods Inc. Class A 39,000 939 Wal-Mart Stores Inc. 13,765 823 * Smithfield Foods Inc. 28,100 682 PepsiCo Inc. 9,900 657 Nu Skin Enterprises Inc. Class A 12,700 617 Tyson Foods Inc. Class A 25,100 518 Energy (11.7%) Exxon Mobil Corp. 137,120 11,622 Chevron Corp. 63,865 6,795 ConocoPhillips 57,740 4,208 National Oilwell Varco Inc. 33,700 2,291 Occidental Petroleum Corp. 24,040 2,253 Marathon Oil Corp. 76,100 2,227 Valero Energy Corp. 91,200 1,920 Marathon Petroleum Corp. 53,800 1,791 HollyFrontier Corp. 57,700 1,350 Chesapeake Energy Corp. 55,600 1,239 * CVR Energy Inc. 53,900 1,010 * Tesoro Corp. 29,300 685 Schlumberger Ltd. 7,800 533 Pioneer Natural Resources Co. 3,100 277 Devon Energy Corp. 1,500 93 Financials (15.4%) JPMorgan Chase & Co. 133,536 4,440 US Bancorp 115,250 3,118 American Express Co. 58,720 2,770 PNC Financial Services Group Inc. 41,000 2,364 Chubb Corp. 33,970 2,351 Aflac Inc. 49,040 2,121 Fifth Third Bancorp 160,000 2,035 * Arch Capital Group Ltd. 52,400 1,951 KeyCorp 248,200 1,909 Torchmark Corp. 43,200 1,874 Capital One Financial Corp. 43,200 1,827 Moody's Corp. 50,600 1,704 * World Acceptance Corp. 21,956 1,614 Simon Property Group Inc. 12,300 1,586 Wells Fargo & Co. 51,370 1,416 * Berkshire Hathaway Inc. Class B 17,500 1,335 Allied World Assurance Co. Holdings AG 20,341 1,280 Discover Financial Services 52,200 1,253 Reinsurance Group of America Inc. Class A 22,800 1,191 Public Storage 8,300 1,116 Taubman Centers Inc. 14,300 888 Ameriprise Financial Inc. 17,200 854 Rayonier Inc. 18,300 817 CBL & Associates Properties Inc. 51,500 809 American Financial Group Inc. 21,300 786 * Credit Acceptance Corp. 8,800 724 Hospitality Properties Trust 31,500 724 Sun Communities Inc. 18,900 690 Nelnet Inc. Class A 26,700 653 Lexington Realty Trust 78,600 589 Commerce Bancshares Inc. 14,910 568 Kimco Realty Corp. 33,900 551 Camden Property Trust 7,700 479 * NASDAQ OMX Group Inc. 19,300 473 Cash America International Inc. 8,600 401 Citigroup Inc. 11,900 313 Potlatch Corp. 10,000 311 Franklin Resources Inc. 2,870 276 NYSE Euronext 5,900 154 National Retail Properties Inc. 4,100 108 * Forest City Enterprises Inc. Class A 7,600 90 Health Care (12.1%) Pfizer Inc. 270,264 5,849 Abbott Laboratories 63,800 3,588 Bristol-Myers Squibb Co. 92,152 3,248 UnitedHealth Group Inc. 61,475 3,116 Eli Lilly & Co. 68,120 2,831 Johnson & Johnson 37,807 2,479 * Biogen Idec Inc. 22,000 2,421 McKesson Corp. 29,000 2,259 Humana Inc. 25,550 2,238 Aetna Inc. 51,700 2,181 AmerisourceBergen Corp. Class A 52,300 1,945 * Agilent Technologies Inc. 55,400 1,935 * Charles River Laboratories International Inc. 42,600 1,164 WellPoint Inc. 17,400 1,153 Cooper Cos. Inc. 12,700 896 Merck & Co. Inc. 22,183 836 * Watson Pharmaceuticals Inc. 10,000 603 Cardinal Health Inc. 10,000 406 * Mettler-Toledo International Inc. 2,100 310 * Health Management Associates Inc. Class A 20,000 147 * Par Pharmaceutical Cos. Inc. 2,800 92 Industrials (10.9%) General Electric Co. 286,380 5,129 Norfolk Southern Corp. 31,800 2,317 Lockheed Martin Corp. 27,200 2,201 Tyco International Ltd. 46,300 2,163 Caterpillar Inc. 21,800 1,975 Northrop Grumman Corp. 32,630 1,908 Parker Hannifin Corp. 24,200 1,845 Eaton Corp. 42,200 1,837 Cummins Inc. 20,800 1,831 Rockwell Automation Inc. 24,700 1,812 PACCAR Inc. 41,500 1,555 * Sauer-Danfoss Inc. 42,100 1,524 * CNH Global NV 42,300 1,522 * Alaska Air Group Inc. 17,400 1,307 United Technologies Corp. 14,140 1,034 * AGCO Corp. 21,000 902 Honeywell International Inc. 14,524 789 Pitney Bowes Inc. 41,000 760 FedEx Corp. 6,200 518 L-3 Communications Holdings Inc. 7,700 513 Towers Watson & Co. Class A 8,500 509 * Delta Air Lines Inc. 51,000 413 Knoll Inc. 25,600 380 United Parcel Service Inc. Class B 4,600 337 Deluxe Corp. 7,100 162 Cintas Corp. 3,000 104 Albany International Corp. 4,200 97 Union Pacific Corp. 800 85 * Dollar Thrifty Automotive Group Inc. 1,160 82 Information Technology (18.2%) * Apple Inc. 25,920 10,498 International Business Machines Corp. 37,742 6,940 Microsoft Corp. 234,097 6,077 Intel Corp. 147,390 3,574 Accenture plc Class A 45,800 2,438 Oracle Corp. 92,248 2,366 * Dell Inc. 148,300 2,170 Motorola Solutions Inc. 46,700 2,162 Intuit Inc. 37,900 1,993 * Google Inc. Class A 3,020 1,951 * Alliance Data Systems Corp. 17,000 1,765 Cisco Systems Inc. 97,550 1,764 * VMware Inc. Class A 21,200 1,764 * NVIDIA Corp. 121,100 1,678 * Anixter International Inc. 27,900 1,664 Western Union Co. 86,600 1,581 KLA-Tencor Corp. 30,100 1,452 Jabil Circuit Inc. 70,800 1,392 OPNET 32,200 1,181 MKS Instruments Inc. 36,300 1,010 Applied Materials Inc. 77,700 832 * LSI Corp. 121,800 725 * Electronic Arts Inc. 27,600 569 * NCR Corp. 31,500 518 * Autodesk Inc. 12,000 364 * Advanced Micro Devices Inc. 66,500 359 Qualcomm Inc. 5,400 295 * Ancestry.com Inc. 10,900 250 * Motorola Mobility Holdings Inc. 6,037 234 MAXIMUS Inc. 3,400 141 * Novellus Systems Inc. 1,600 66 Materials (3.6%) International Paper Co. 68,100 2,016 PPG Industries Inc. 23,400 1,954 CF Industries Holdings Inc. 13,300 1,928 EI du Pont de Nemours & Co. 38,580 1,766 Eastman Chemical Co. 37,000 1,445 Southern Copper Corp. 28,200 851 Innophos Holdings Inc. 14,700 714 Domtar Corp. 8,500 680 Celanese Corp. Class A 13,700 606 Telecommunication Services (3.2%) AT&T Inc. 194,729 5,888 Verizon Communications Inc. 111,057 4,456 * Vonage Holdings Corp. 41,200 101 Utilities (3.5%) American Electric Power Co. Inc. 52,000 2,148 CMS Energy Corp. 93,600 2,067 Cleco Corp. 47,500 1,810 CenterPoint Energy Inc. 85,600 1,720 Public Service Enterprise Group Inc. 39,800 1,314 Entergy Corp. 17,600 1,285 Consolidated Edison Inc. 13,300 825 Alliant Energy Corp. 9,000 397 Total Common Stocks (Cost $282,184) Market Value Coupon Shares ($000) Temporary Cash Investment (0.5%) 1 Money Market Fund (0.5%) 2 Vanguard Market Liquidity Fund (Cost $1,613) 0.110% 1,613,218 1,613 Total Investments (100.0%) (Cost $283,797) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Structured Broad Market Fund The following table summarizes the market value of the fund's investments as of December 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 326,578 — — Temporary Cash Investments 1,613 — — Futures Contracts—Liabilities 1 (6) — — Total 328,185 — — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index March 2012 4 1,252 23 E-mini S&P 500 Index March 2012 3 188 4 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At December 31, 2011, the cost of investment securities for tax purposes was $283,797,000. Net unrealized appreciation of investment securities for tax purposes was $44,394,000, consisting of unrealized gains of $56,578,000 on securities that had risen in value since their purchase and $12,184,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD QUANTITATIVE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 21, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD QUANTITATIVE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 21, 2012 VANGUARD QUANTITATIVE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 21, 2012 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on November 28, 2011, see File Number 33-23444, Incorporated by Reference.
